IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0354-10


THE STATE OF TEXAS,  Appellant

v.


CORY CASTLEBERRY, Appellee




ORDER TO APPOINT COUNSEL
DALLAS COUNTY



 This order was delivered per curiam.

O R D E R

 The State of Texas appealed the trial court's order granting the defendant's motion
to suppress in cause number F08-56146-OVin the 292nd District Court of Dallas County.  The
court of appeals affirmed the judgment of the trial court.  State v Castleberry, No. 15-09-00743-CR  (Tex. App. -- Dallas, delivered January 20, 2010).  The State filed a petition for
discretionary review which was granted by this Court on May 19, 2010.  Appellee is entitled
to representation before this Court at this time.  See Article 1.051(a)(d)(2), V.A.C.C.P.   It
appears that Appellee is without representation in this court.  Accordingly, the trial court is
ordered to determine if Appellee is currently represented by counsel, and if so, to inform this
court who represents Appellee.  If Appellee is not currently represented by counsel and
desires counsel, the trial court must first determine whether Appellee is indigent.  If the trial
court finds Appellee is indigent, that court shall appoint an attorney to represent Appellee
before this court in regard to PDR No. PD-0354-10, in accord with the provisions of Articles
1.051 and 26.04, V.A.C.C.P.  Any hearing conducted pursuant to this order shall be held
within 30 days of the date of this order.  The trial court's order appointing counsel, any
findings of fact, affidavits, or transcription of the court reporter's notes and any other
supplementation of the record shall be returned to this court within 45 days of the date of this
order.
IT IS SO ORDERED THIS THE 2nd DAY OF JUNE, 2010
DO NOT PUBLISH